STATE OF LOUISIANA


                               COURT OF APPEAL


                                 FIRST CIRCUIT


                                   2022 KA 0309



                             STATE OF LOUISIANA


                                     VERSUS


                              CHRISTINE JACKSON




                                               Judgment Rendered:
                                                                     NOV 16 2022


                                   Appealed from the
                            Twentieth Judicial District Court
                          In and for the Parish of East Feliciana
                                    State of Louisiana
                               Docket Number 21 -CR -631


                       Honorable Kathryn E. Jones, Judge Presiding




Samuel C. D' Aquilla                         Counsel for Appellee,
District Attorney                            State of Louisiana
Jessica B. Weimer
Assistant District Attorney
St. Francisville, LA




Gwendolyn K. Brown                           Counsel for Defendant/ Appellant,
Baton Rouge, LA                              Christine Jackson




             BEFORE:        WHIPPLE, C.J., GUIDRY, AND WOLFE, JJ.
GUIDRY, J.


       The State of Louisiana charged the defendant, Christine Jackson, by bill of

information with possession of Alprazolam ( Xanax), a violation of La. R.S.


40: 969( C).   The defendant pled not guilty. Following a hearing on a motion to

quash the bill of information, wherein the court denied the motion, the defendant


withdrew her not guilty plea and entered a plea of nolo contendere pursuant to

State v. Crosby, 338 So. 2d 584,         588 ( La.   1976).   The trial court deferred


imposition of sentence pursuant La. C. Cr.P. art. 8931 and placed the defendant on


supervised probation for a period of two years, gave the defendant credit for


serving 120 days in the parish jail, and imposed a fine of $750.

       The defendant now appeals, assigning as error the trial court' s denial of the

motion to quash.       For the following reasons, we reverse the trial court' s ruling

denying the motion to quash and vacate the defendant' s guilty plea conviction and

sentence.




                                        FACTS


       The following facts were established at the motion to quash hearing.         On


August 7, 2021,      Deputy Chance Davis with the East Feliciana Parish Sheriff' s

Office responded to a 9- 1- 1 call regarding an overdose in the parking lot of a post

office in Ethel, Louisiana. The 9- 1- 1 call was made by a male caller named Eric.

When Deputy Davis arrived at the scene, a fire truck and ambulance were already

there. Deputy Davis observed an overdosing male, Michael Kelly, lying on the

ground and an SW with several passengers at the scene.          The defendant, Kelly' s

girlfriend, was standing next to the SUV. Deputy Davis approached the defendant

and noted that she was severely intoxicated and " pretty much falling asleep

standing up."




1 See La. C. CrR art. 893( E).



                                            2
       While speaking with the defendant, Deputy Davis observed a purse lying on

the ground on the opposite side of the SUV from where the defendant was


standing, which the defendant admitted was hers. When Deputy Davis asked the

defendant about a straw that was in her purse,' she threw the straw, and it was not


recovered.   Thereafter, the defendant was placed under arrest.                 A female Fire


Marshall officer then searched the defendant and found a small bag of Xanax in

her bra.


       The trial court asked Deputy Davis if — given                   his description of her


physical condition when he arrived ---- the         defendant would be capable of rendering

medical aid.   The deputy replied, " No,      Ma' am."


       The defendant testified at the hearing on the motion to quash.               She said she


was in a vehicle with Kelly and two of his friends when she noticed that Kelly was

not responding, so she asked the driver to pull over.          The defendant then asked the


driver to help her remove Kelly from the vehicle and to lay him on the ground in

the post office parking lot so that CPR could be performed on him. According to

the defendant, she performed CPR on Kelly.               While the defendant admitted she


was not "
            okay"   when she performed CPR on Kelly, she said she was nonetheless

able to perform CPR until first responders arrived. She further stated that she was


the person who suggested that 9- 1- 1 be called and acknowledged that she remained


in place until first responders         arrived. On cross examination, the defendant


admitted that she was impaired or under the influence on the date of the incident.

                                        DISCUSSION


       In her sole assignment of error, the defendant argues the trial court erred in


denying the motion to quash the bill of information.

       When a trial court denies           a motion to       quash,   factual and credibility


a The record does not expressly disclose under what circumstances the straw was found in the
defendant' s purse, but in closing arguments on the motion to quash, the prosecutor stated that the
defendant consented to Deputy Davis searching her purse, wherein Xanax was also found.

                                                3
determinations should not be reversed in the absence of a clear abuse of the trial


court' s discretion.    State v._Burgess, 19- 1603, p. 6 ( La. App. 1st Cir. 9122120),     315


So. 3 d 279, 285, writ denied, 20- 01189 ( La. 2117121), 310 So. 3 d 1148.          However,


a trial court' s legal findings are subject to the de novo standard of review. State v.


Hamdan, 12- 1986, p. 6 ( La. 3119113), 112 So. 3d 812, 816.

       A motion to quash is, essentially, a mechanism whereby pretrial pleas are

urged, i. e., pleas which do not go to the merits of the charge.         At a hearing on such

a motion, evidence is limited to procedural matters and the question of factual guilt


or innocence is not before the court.         State v. Byrd, 96- 2302, p. 18 ( La. 3113198),

708 So. 2d 401, 411, cert. denied sub nom., Peltier v. Louisiana, 525 U.S. 876, 119


S. Ct. 179, 142 L.Ed.2d 146 ( 1998); see La. C. Cr.P. arts. 531- 38.


       At issue in this appeal is the proper interpretation and application of La.


R.S. 14: 403. 10( A), which at the time of the offense provided3:


            A person acting in good faith who seeks medical assistance for
       an individual experiencing a drug- related overdose may not be
       charged,    prosecuted,     or penalized for possession of a controlled
       dangerous       substance   under     the       Uniform   Controlled   Dangerous
       Substances      Law if the     evidence         for possession   of a controlled
       substance was obtained as a result of the person' s seeking medical
       assistance,     unless the person illegally provided or administered a
       controlled dangerous substance to the individual.


       At the motion to quash hearing,                  the   defendant argued that La. R.S.


14: 403. 10( A) did not require her to be the person who called 9- 1- 1 in order to avail


herself of the statutory immunity. According to the defendant, her testimony that

she rendered aid to Kelly indicated she was involved in seeking medical assistance.

The State argued La. R. S.         14: 403. 10( A) was not applicable to the defendant


because the defendant was not the person who had contacted 9- 1- 1. Further,




3 The Louisiana Legislature amended and reenacted La. R.S. 14: 403. 10 during the 2022 regular
session. See 2022 La. Acts, No. 225, § 1. The amended version of the statute became effective
on August 1, 2021 See La. Const. art. 3, §   19.



                                                   F
according to the State, the evidence seized from the defendant was obtained

independent of Kelly' s overdose.

        In denying the motion to quash, the trial court in pertinent part found the

following:

             I realize the intentions of the legislature are well- founded in their
        enactment of [La. R. S.]     14: 403. 10.   I think that it is important that it
        also be strictly interpreted. And I will tell you why I believe that.
        Number one, it says the person acting in good faith who seeks medical
        attention for someone experiencing an overdose can' t be prosecuted
        for evidence found only because of that overdose. And it even puts an
        exception in there, unless that person illegally provided the Controlled
        Dangerous Substance to the person that' s overdosing. Given what
        was found in her purse and on her body that may well have been the
        case here. We simply don' t know.
                However, if I were to accept the argument of the defense that
        even though [ the defendant] clearly was not the person who made the
        911 call to request assistance, that we should still exempt her from
        prosecution.      Well, where do we draw that line?        What if instead of
        there being three or four people in the car it was a Suburban and there
        were six or eight people in it? Or what if it was a bus? A Greyhound
        bus and there were sixty, or forty, or fifty, or sixty people in it.           Or
        what if it was an airplane with a couple hundred people in it? Does
        that mean everybody that is inside is immune from prosecution
        because one person overdosed?    I just can' t buy that. I believe that it
        has to be the person who called for assistance and that clearly was not
         the defendant]. Therefore, the Motion to Quash is denied.


        The defendant argues herein that her motion to quash the bill of information

should      have   been    granted   because   the    statutory   language "   seeks   medical




assistance"    means more than just directly contacting or placing a call to the

authorities, such as 9- 1- 1 or the police, or bringing an overdosing person to the

hospital.    According to the defendant, the word " seeks"        also encompasses a person




who provides or renders aid to the person overdosing. We agree.

        The paramount consideration in statutory interpretation is ascertainment of

the legislative intent and the reason or reasons which prompted the legislature to


enact the law.      State v. Fussell, 06- 2595, p.     13 ( La. 1116/ 08), 974 So. 2d 1223,


1231.    Criminal statutes are to be given a genuine construction, according to the

fair import of their words.      Fussell, 06- 2595 at p. 13, 974 So. 2d at 1231- 32; see



                                                E
also La. R.S. 1: 3 (" Words and phrases shall be read with their context and shall be


construed according to the common and approved usage of the language.")

        The starting point in the interpretation of any statute is the language of the

statute itself. State v. Shaw, 06- 2467, p. 14 ( La. 11127/ 07),   969 So. 2d 1233, 1242.


When the language of a criminal statute is susceptible to more than one meaning,

the statute should be interpreted so as to be in harmony with,                preserve,    and




effectuate the manifest intent of the legislature, and an interpretation should be


avoided which would operate to defeat the purpose and object of the statute.


Fussell, 06- 2595 at p. 14, 974 So. 2d at 1232.       Further, although criminal statutes


are subject to strict construction under the rule of lenity, State v. Carr, 99- 2209, p.

4 ( La. 5/ 26/ 00), 761 So. 2d 1271,       1274, the rule is not to be applied with such


unreasonable technicality as to defeat the purpose of all rules of statutory

construction, which purpose is to ascertain and enforce the true meaning and intent

of the statute.   State v. Everett, 00- 2998, p.    12 ( La. 5/ 14/ 02), 816 So. 2d 1272,


1279.


        What the legislature states in the text of a statute is considered the best


evidence of its intent or will.    Statey. Williams, 00- 1725, p. 13 ( La. 11/ 28/ 01),    800


So. 2d 790, 800.    Therefore, where the words of a statute are clear and free from


ambiguity, they are not to be ignored under the pretext of pursuing their spirit.          La.


R. S. 1: 4; Shaw, 06- 2467 at p. 14, 969 So. 2d at 1242.

        No court in this state has addressed the meaning of the word " seeks" in La.

R.S. 14: 403. 10( A).   Moreover, there are no provisions in, or in reference to, La.


R. S. 14: 403. 10 that define any of the words in that statute. The statute in no way

instructs or dictates the manner in which medical assistance can or should be


sought.   Further, the word "     seek"   is commonly defined as: "   1.   To try to find or

discover: search for. 2.    To try to obtain or reach. 3. To go to or toward.         4.   To


ask for: REQUEST."         Webster' s II New College DictionaMr ,           999 ( Houghton
Mifflin Company 2001). However, at issue in this case is not how the word " seek"

is defined, but how the action is performed.


        The State contends, and the trial court agreed, that the statute requires an


uninterrupted direct chain of action between the person claiming immunity under

La. R.S. 14: 403. 10 and the persons or entities from which medical assistance is


sought.    However, the statute contains no language indicating that an uninterrupted

direct chain action is required.             Likewise, there is nothing in the language of the

statute that prohibits or would preclude a person from indirectly seeking medical

assistance.      Instead, we find that at the most, the statute requires some overt action


to seek medical assistance by a person claiming immunity under the statute.                         Thus,


based on the common usage of the word " seek," we find that a person who "                          seeks"




medical assistance under La. R.S. 14: 403. 10( A) refers to anyone who makes an


overt   effort    to     obtain    medical     assistance     for an      individual   experiencing     an


overdose.



        The historical context in which this legislation was proposed, as well as the


legislative history, buttresses our reading and application of the statute' s language.'

In the introduction of an article published in 2020 by the Journal of Legal

Medicine, it was recognized that:


                 Over the past 20 years, the increased availability of controlled
        prescription drugs and inexpensive heroin has led to a dramatic
        increase in overdose deaths in the United States. Since 2008,                        drug
        overdoses have killed more people each year in the United States than
        either motor vehicle crashes or the misuse of firearms.


Thomas      E.    Griner     et.   al.,   State -by -State    Examination      of Overdose       Medical


Amnesty Laws,            40 J. Legal Med. 171,             173 ( 2020).    The introduction goes on




4 In Fussell, 06- 2595 at p. 20, 974 So. 2d at 1235, the Louisiana Supreme Court recognized that
 i] n many cases, the legislative history of an act and contemporaneous circumstances may be
helpful guides in ascertaining legislative intent." See also La. R.S. 24: 177 ("[ w] hen the meaning
of a law cannot be ascertained ...,       the court shall consider the intent of the legislature.....   The

occasion and necessity for the law, the circumstances under which it was enacted, concepts of
reasonableness, and contemporaneous legislative history may also be considered in determining
legislative intent.").


                                                       7
further to note that "   the time from initial injection or consumption to death may

leave little time for an overdose witness to intervene and seek medical attention for


the victim."     Yet, it was found that emergency medical services were sought in

fewer than half of overdose events because the witnesses to overdoses are often


people who use drugs themselves and who fear legal consequences such as arrest


and prosecution for drug offenses, as well as other possible consequences.       Griner,


supra, at 173.


      As indicated by the title, the purpose of the cited article was to report the

results of research examining medical amnesty laws that were in effect as of

January 2019 for all 50 states in the United States plus the District of Columbia

and the U. S. Virgin Islands. Griner, supra, at 175- 76.     In discussing the scope of

coverage of the medical amnesty laws researched, the article relevantly mentions:

               Including all who attempt to help during an emergency is
      important, because an individual who renders first aid to an overdose
      victim ( while another calls 9- 1- 1)   may help save the victim' s life. An
      individual who meets first responders at the curb and leads them to an
      overdose     victim   may save precious minutes that prove critical.
      Contributing to a life- saving effort beyond placing a 9- 1- 1 call should
      not be disregarded or ignored, as might occur in those states that do
      not clearly provide for immunity for all individuals who aid or assist
      in overdose emergencies. Failing to grant immunity to all who provide
      meaningful assistance seems to undercut the often -stated legislative
      purpose of saving lives.

Griner, supra, at 181.


      When then Senator Sharon Weston Broome introduced the bill that would


become La. R.S. 14: 403. 10, she mentioned the following information:

            Accidental overdose deaths are now the leading cause of
      accidental death in the United States, exceeding even motor vehicle
      accidents, among people ages 25 to 64. Many of these deaths ... are
      preventable, if emergency medical assistance    is summoned. But
      people using drugs or alcohol illegally often fear arrest if they call 9-
      1- 1 or if they get involved with a friend or a family member at the
      scene of a suspected overdose.   The best way to encourage overdose
      witnesses to seek medical help is to exempt them from arrest and
      prosecution for minor drug and alcohol law violations. This approach
      has been called or referred to as the " Good Samaritan" approach. The

      chance of surviving an overdose, like that of surviving a heart attack,

                                              0
      depends    greatly    on   how   fast    one   receives    medical    assistance.


      Witnesses to heart attacks rarely think twice about calling 9- 1- 1, but
      witnesses to an overdose often hesitate to call for help, or in many
      cases, simply don' t make the call. In fact, research confirms the most
      common reason people cite for not calling 9- 1- 1 is fear of police
      involvement.
                    The number of drug overdose deaths in Louisiana, a
      majority of which were due to opioids, tripled from 1999 to 2013.
      Louisiana has the 19t' highest drug overdose mortality rate in the
      United States, with 13. 2 per one thousand people suffering overdose
      fatalities. .... It has been estimated that only between ten and 56
      percent    of individuals who witness a drug overdose call for
      emergency medical services with most of those doing so only after
      other ineffective attempts to revive the overdose victim have proved
      unsuccessful.

            This law would alleviate the fear of witnesses to a drug
      overdose by protecting them from prosecution. And that is basically
      what the bill does.


Video of Hearing on S. B. 422 before the S. Comm. on Judiciary C, 2014

Reg. Sess., at 17: 50 to 20: 52 ( La. March 25, 2014).

      The function of the court is to interpret the laws so as to give them the


meaning which the lawmakers obviously intended them to have and not to construe

them so as to give them absurd or ridiculous meanings.               Shaw, 06- 2467 at p.    18,


969 So. 2d at 1244 ( quoting Savoie v. Rubin, 01- 3275, p. 4 ( La. 6121102),            820 So.




      In this case,   it would be reasonably expected that a person capable of

providing immediate aid would do so.           Further, it can be said that the defendant


additionally sought medical assistance for Kelly by requesting the driver of the

vehicle in which she and Kelly were traveling to pull over and further requesting

assistance in moving Kelly from the vehicle so that she could administer CPR.

The defendant' s uncontroverted testimony was that she requested the driver of the

vehicle in which she and Kelly were traveling to pull over; she requested assistance

in removing Kelly from the vehicle so that she could provide CPR;                      and   she




requested that someone, presumably "          Eric," call 9- 1- 1.   Hence, the defendant' s


actions fell squarely within the meaning and intent of La.               R. S.   14: 403. 10( A),
entitling her to the immunity the statute provides.

         Finally,   we find no merit in the         State' s alternative assertion that the


defendant     was    arrested based    on   evidence obtained independent of Kelly' s

overdose.     Deputy Chance acknowledged that he was present at the post office in

Ethel,    whereby     he   had   the   occasion    to   observe   the   defendant' s   extreme



intoxication and her purse ( which was later discovered to contain illegal drugs and


drug paraphernalia),       because he was dispatched to that location for an overdose


call. In all likelihood, the defendant' s purse was left in the observed location in the


course of either removing Kelly from the vehicle or the defendant exiting the

vehicle to render aid to Kelly.         Thus, absent the call being made to 9- 1- 1,       the



record does not disclose that Deputy Chance would have otherwise been present to

observe the defendant or her discarded purse.             Likewise, absent the defendant' s


request that the driver stop the vehicle in which she and Kelly were traveling, and

absent her further instruction to remove Kelly from the vehicle to the post office

parking lot ( where she remained and attempted to provide first aid while waiting

on first responders to arrive),    she nor her purse would not have been observed by

Deputy Chance on the date of her arrest.          Thus, we find that the defendant' s arrest


was a direct result and not independent of her seeking medical assistance for Kelly.

         Based on the foregoing, we find the trial court abused its discretion in

denying the motion to quash and therefore reverse the trial court' s ruling.

Accordingly, we hereby grant the motion to quash and vacate the defendant' s

guilty plea conviction and sentence.


         DENIAL OF THE MOTION TO QUASH REVERSED; MOTION TO
QUASH        GRANTED;         GUILTY PLEA CONVICTION AND                        SENTENCE
VACATED.




                                              10
                                 STATE OF LOUISIANA


                                     COURT OF APPEAL


                                      FIRST CIRCUIT


                                        2022 KA 0309




                                 STATE OF LOUISIANA


                                           VERSUS


                                 CHRISTINE JACKSON




WHIPPLE, C. J.,        dissenting.

       I respectfully disagree with the majority opinion herein.              I believe the


majority errs in relying on various articles and legislative oration in ascertaining

legislative intent and will, where the text of a statute itself is the best evidence of


the legislative intent or will. See Borel v. Young, 2007- 0419 ( La. 11/ 27/ 07), 989


So. 2d 42, 49,       affirmed on rehearing,     2007- 0419 ( La. 7/ l/ 08), 989 So. 2d 42.


Moreover, I find the majority' s interpretation of LSA-R.S. 14: 403. 10( A) to extend

immunity to the defendant based upon her actions of requesting that another person

call   911   to "   seek   medical   assistance,"   to be an impermissible extension of


immunity beyond the scope of the statute. Finally, I disagree with the majority' s

conclusion that the defendant' s actions herein of purportedly administering CPR

fell within the language of the statute which grants immunity for " seeking          medical


assistance,"
               particularly considering her admittedly impaired state.

        At the time of the offense, the applicable version of LSA-R.S. 14:403. 10( A),

provided:




                A person acting in good faith who seeps medical assistance for
        an individual experiencing a drug-related overdose may not be

        Louisiana Revised Statute 14: 403. 10 was subsequently amended and reenacted by La.
Acts 2022, No. 225, § 1.
      charged,   prosecuted,     or penalized for possession of a controlled
      dangerous      substance   under   the   Uniform     Controlled    Dangerous
      Substances Law if the evidence for possession of a controlled
      substance was obtained as a result of the person' s seeking medical
      assistance,
                    unless the person illegally provided or administered a
      controlled dangerous substance to the individual. [ Emphasis added.]

      The defendant argues, and the majority agrees, that the statutory language

 seeks medical assistance"     also encompasses a person who attempts to render aid



to the person overdosing and that LSA-R.S. 14: 403. 10( A) did not require that she

call 911 in order to avail herself of this statutory defense.   The State argues that the


statute should be applied as given by the legislature,            and thus,     LSA-R.S.


14: 403. 10( A) was not applicable to the defendant, as the defendant was not the


person who had contacted 911 to "        seek"   medical   assistance,   and the evidence



seized from the defendant was obtained independent of Kelly' s overdose.

      In strictly interpreting the statute, the trial court noted its relevant concerns

about applying the interpretation suggested by the defendant:

              W] hile I realize the intentions of the legislature are well-
      founded in their enactment of 14: 403. 10.      I think that it is important
      that it also be strictly interpreted. And I will tell you why I believe
      that. Number one, it says the person acting in good faith who seeks

      medical attention for someone experiencing an overdose can' t be
      prosecuted for evidence found only because of that overdose. And it
      even puts an exception in there, unless that person illegally provided
      the Controlled Dangerous Substance to the person that' s overdosing.
      Given what was found in her purse and on her body that may well
      have been the case here.
                            We simply don' t know.
             However, if I were to accept the argument of the defense that
      even though Ms. Jackson clearly was not the person who made the
      911 call to request assistance, that we should still exempt her from
      prosecution.    Well, where do we draw that line?         What if instead of
      there being three or four people in the car it was a Suburban and there
      were six or eight people in it? Or what if it was a bus? A Greyhound
      bus and there were sixty, or forty, or fifty, or sixty people in it.       Or
      what if it was an airplane with a couple hundred people in it? Does
      that mean everybody that is inside is immune from prosecution
      because one person overdosed? I just can' t buy that. I believe that it
      has to be the person who called for assistance and that clearly was not
      Ms. Jackson. Therefore, the Motion to Quash is denied.


       The defendant argues that the statutory language "       seeks medical assistance"



should be interpreted to extend immunity to more than the person contacting or
placing a call to the authorities, such as 911 or the police, or transporting an

overdosing person to the hospital. According to the defendant, the word "          seek"




also   encompasses    that person who     provided or rendered      aid to the person


overdosing and should be read to encompass someone who acts in concert with

others to obtain or provide aid to someone who is overdosing.

         However,   the starting point in the interpretation of any statute is the

language of the statute itself. State v. Shaw, 2006- 2467 ( La. 11127107), 969 So. 2d

1233, 1242.    Interpretation of the language of a criminal statute is governed by the

rule that the Articles of the criminal code "   cannot be extended by analogy so as to

create crimes not provided for herein; however, in order to promote justice and to


effect the objects of the law, all of its provisions shall be given a genuine


construction, according to the fair import of their words, taken in their usual sense,

in connection with the context, and with reference to the purpose of the provision."

LSA-R.S. 14: 3; State v. Skipper, 2004- 2137 ( La. 6129105), 906 So. 2d 399, 403.


Further, although criminal statutes are subject to strict construction under the rule


of lenity, Statey. Carr, 99- 2209 ( La. 5/ 26100),   761 So. 2d 1271, 1274, the rule is


not to be applied with such unreasonable technicality as to defeat the purpose of all

rules of statutory construction, which purpose is to ascertain and enforce the true

meaning and intent of the statute. State v. Everett, 2000- 2998 ( La.     5/ 14/ 02), 816


So. 2d 1272, 1279.


         Where the meaning of the word " seeks" in LSA-R.S. 14: 403. 10( A) has not

been addressed by a court in this state, the defendant cites to out-of-state

jurisprudence in support of her argument that the word "         seeks"   should have a


broader meaning. However, in People v. O' Malley, 183 N.E.3d 928 ( 111. App. Ct.

2021), appeal denied, 175 N.E. 3d 148 ( Ill. 2021),
                                                        the statutory language at issue

was, "
         A person who, in good faith, seeks or obtains emergency medical assistance

for someone experiencing an overdose shall not be charged or prosecuted for Class


                                           3
4 felony possession ...."   O' Malley, 183 N.E. 3d at 935. ( Emphasis added.)        In


that case, the defendant was driving while a person was overdosing in the backseat

of the vehicle.   While the defendant was in possession of drugs, the trial court


found she was immune from prosecution because she was driving the overdosing

person in the direction of a hospital.     O' Malley,   183 N.E. 3d at 930- 34.    The


appellate court reversed, ultimately finding that the defendant did not establish that

she either informed the police that someone was overdosing in the vehicle or had

the intent to drive to the hospital and, as such, she had not, in good faith, sought or


obtained emergency medical assistance for the overdosing person. O' Malley, 183

N.E. 3d at 936- 37.


       The defendant nonetheless relies on the following statements in O' Malley as

supporting her argument for an extension of immunity to her:

              By our findings in this matter, we are not holding that the
       limited immunity provided by section 414( b) is confined to a specific
       number of individuals     at the   scene   of an overdose who could
       potentially be seeking or obtaining emergency medical assistance.
       Hypothetically, one person could be contacting emergency services,
       another could be administering CPR or other lifesaving measures,
       while another could be standing out in the road to ensure that
       emergency services arrived at the correct location. As written,
       however,   section 414( b)   requires that each of these      individuals
       demonstrate that their actions were, in good faith, for the purpose of
       seeking or obtaining medical assistance for the overdosing victim.

O' Malley, 183 N.E. 3d at 939.


       According to the defendant, it is clear from the foregoing language that the

O' Malley court read " seeking of medical assistance"          to include the person


administering CPR while another contacted emergency services.           The defendant


avers that since the Louisiana statute is " quite similar" to the O' Malley statute, she


should have immunity under LSA-R.S. 14: 403. 10, as she took overt actions to seek

aid.




       I find no support for these arguments in O' Malley. First, the language relied

on by the defendant is a hypothetical set forth within dicta.     Moreover, there was
no particularized analysis by the O' Malley court of the meaning of the phrase

 seeks or obtains"      because that was not the issue before the court.              Instead, the


issue was whether the defendant had made a " good faith" attempt to seek or obtain

medical assistance.      Moreover, the Illinois statutory language itself is significantly

broader and more expansive than the language in Louisiana' s statute; that is, the

Illinois statute contains the language "          seeks    or   obtains,"   whereas    our   statute




contains only the word " seeks" ( and " seeking").

       I am further not persuaded by the other out- of-state jurisprudence cited by

the defendant as these cases are inapposite for similar reasons, namely, these cases

do not address the specific issue addressed in the instant matter.'



       2I Noble v. State, 189 A.3d 807 ( Md. Ct. Spec. App. 2018),       the issue was whether the
overdosing defendant was also covered by the statute when it was the defendant' s girlfriend who
called 911. The statutory language at issue was found in CP § 1- 210( d): " A person who seeks,
provides, or assists with the provision of medical assistance in accordance with subsection ( b) or
 c) of this section may not be sanctioned for a violation ...." The State argued that since the
defendant did not personally seek medical assistance, he was not entitled to immunity from
prosecution. The Noble court disagreed, finding that subsection ( d) referred to subsection ( c) of
CP § 1- 210, which provided that the person receiving medical assistance was also entitled to
protection. Noble, 189 A.3d at 812- 16.
       In State v. Mercier, 826 S. E.2d 422 (
                                           Ga. Ct. App. 2019), the trial court          granted the

defendant' s motion for immunity under Georgia' s 9- 1- 1 Medical Amnesty Law.            The State
appealed, arguing that the defendant, who had overdosed, was not entitled to immunity because
the multiple 911 emergency calls made were for a suspected hit-and- run and not a drug overdose.
The Mercier court affirmed the judgment of the trial court, finding that nothing in the relevant
statute required the caller to subjectively conclude that the subject of the call was experiencing a
drug overdose in order for the statute' s protections to apply. Mercier, 826 S. E.2d at 424.
       In Gerety v. State, 246 A.3d 629 ( Md. Ct. Spec. App. 2021), the issue was whether the
evidence was obtained solely as a result of the person seeking or receiving medical assistance. A
911 call led the police to the defendant and a woman who were in a parked SUV. The defendant
had taken drugs, but refused medical assistance. The police found heroin in the vehicle. Gere ,
246 A.3d at 633- 35.   The trial court ruled the defendants were not immune under CP § 1- 210( c)
because the police had not responded to the location where their attention was originally drawn
by the caller. The trial court concluded that the legislature did not " intend[ ] to create a forever
shield [ for] everything factually downstream from a response[ ] ... to a call[.]" Geret , 246 Aad
at 636. The Gerety court reversed the trial court, finding that the defendants were immune under
the statute because they were passive recipients of medical assistance initiated by a 911 call, and
the drugs seized from the SUV were obtained solely as a result of their receipt of medical
assistance.   Gerety, 246 A.3d at 637, 640- 44. Similarly in People v. Markham, 126 N.E.3d 759,
764 ( Ill. App. Ct. 2019),   the appellate court held that the defendant who had suffered a heroin
overdose, was immune from prosecution for unlawful possession of a controlled substance
because the evidence was acquired " as a result" of the defendant' s female companion calling 911
for emergency medical assistance.
        In Pope v. State, 246 So. 3d 1282 ( Fla. 1st DCA 2018),   the defendant was at home taking
heroin with friends, one of whom overdosed.           The defendant called 911.   The police found
heroin and marijuana in the defendant' s home and arrested him.              The defendant sought
prosecutorial immunity under the " 911 Good Samaritan Act" since he acted in good faith seeking
medical assistance for the overdosing friend. The court noted that it was undisputed that the
drugs were obtained as a result of the defendant' s seeking medical assistance. The only issue on

                                                  5
       There are no provisions in LSA-R.S. 14: 403. 10 that define any of the words

in that statute.    However, what a legislature says in the text of a statute is


considered the best evidence of the legislative intent or will.               State v. Williams,


2000- 1725 ( La. 11128101), 800 So. 2d 790, 800.                 Therefore, where the words of a


statute are clear and free from ambiguity, they are not to be ignored under the

pretext of pursuing their spirit. LSA-R.S. 1: 4; Everett, 816 So. 2d at 1279.

       The word "   seek"   is defined as:   1.     To try to find or discover :   search for. 2.


To try to obtain or reach.      3.   To go to or toward.            4.   To ask for : REQUEST.


Webster' s II New College Dictionaa, 999 ( Houghton Mifflin Company 2001).

Based on the common usage of the word "                 seek,"   we see no reason to disturb the


finding of the trial court. For purposes of the statutory immunity, a person who

 seeks"   medical assistance under LSA-R.S. 14: 403. 10( A) refers to anyone who is


trying to obtain medical assistance by, for example, calling 911 or transporting the

overdosing victim to the hospital or some medical facility. The statute does not

include the term " render" nor does it refer to the " rendering of assistance. Thus,


under the plain language of the statute, the act of rendering CPR to an overdosing

victim is not tantamount to " seeking"            medical   assistance.'    If the legislature had


intended otherwise,     it could have provided more expansive statutory language,

such as a "   person acting in good faith who, seeks, performs, or provides, medical

assistance ...."




       In my view, absent more in the statute at issue, " seek"            is not the same as, nor




appeal was whether the defendant acted in good faith in seeking the assistance. The appellate
court found the defendant was entitled to immunity from prosecution for drug possession
because under a plain reading of the 911 Good Samaritan Act, the defendant was a person acting
in good faith who sought medical assistance. Pope, 246 So. 3d at 1284.


       3Moreover, under a plain reading of the statute, the person and only that person who
seeks medical assistance is the person potentially entitled to immunity despite the defendant' s
assertion that " seek" should be interpreted more broadly.       Since LSA- R.S. 14: 403. 10( A)
expressly contemplates " A person" seeking medical assistance, 1 see no basis for extending its
immunity to the combined efforts of a group of people.

                                                   no
does it include within its definition, the act of providing first aid or other medical

assistance.   For example, in State v. Derstine, No. A19- 1594, 2020 WL 614205


Minn. Ct. App. 2110120), the relevant statutory language provides:

              Subdivision 1.      Person seeking medical assistance; immunity
      from prosecution.        A person acting in good faith who seeks medical
      assistance for another person who is experiencing a drug-related
      overdose may not be charged or prosecuted for the possession,
      sharing, or use of a controlled substance ...     A person qualifies for the
      immunities provided in this subdivision only if -

               1)1)   the evidence for the charge or prosecution was obtained as a
      result of the person' s seeking medical assistance for another person;
      and

               2) the person seeks medical assistance for another person who
       is in need of medical assistance for an immediate health or safety
      concern, provided that the person who seeks the medical assistance is
      the first person to seek the assistance, provides a name and contact
      information, remains         on the scene until assistance arrives or is
      provided, and cooperates with the authorities.


               Subd. 4. Effect on other criminal prosecutions.


             a) The act ofproviding first aid or other medical assistance to
      someone who is experiencing a drug-related overdose may be used as
      a mitigating factor in a criminal prosecution for which immunity is
       not provided.




Derstine, 2020 WL 614205 at * 2- 3. ( Emphasis added).


       The foregoing statutory language clearly delineates between the person

seeking medical assistance and the person providing first aid to the overdosing

victim,   thus implicitly recognizing that the meaning of "          seeking"   does not


concomitantly encompass " providing first aid or other medical assistance."

       Notwithstanding the foregoing, the defendant would not have been entitled

to prosecutorial immunity under LSA-R.S. 14: 403. 10( A). It was the defendant' s

own extreme intoxication that led directly to her arrest, completely separate and

apart from any issues regarding her rendering aid.           Further, as the trial court


correctly pointed out in its reasons for denying the motion to quash, it was not

clear what caused the victim, Michael Kelly, to overdose. As the trial court noted,

it was possible the defendant could have provided the Xanax that she had in her



                                               h
possession to the victim, which caused his overdose.       If so, then the immunity in

LSA-R.S.   14: 403. 10 clearly would not apply to the defendant herein, as indicated

by the qualifying statutory language: " unless the person illegally provided or

administered a controlled dangerous substance to the individual."


      Finally, paragraph (   A) of LSA-R.S. 14: 403. 10 uses the permissive " may,"


while paragraph (B) of the statute uses the mandatory " shall."     Thus, paragraph ( A)


appears to provide limited immunity for the person seeking medical assistance,

leaving it up to the State to decide if it will prosecute or not.   See LSA- C. Cr.P. art.


5; Derstine, 2020 WL 614205 at * 3- 4.


      For these reasons, I find no abuse of discretion by the trial court in denying

the defendant' s motion to quash.   Thus, I respectfully dissent and would affirm the

defendant' s conviction and sentence.




                                            N.